Citation Nr: 1625406	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a sleep disorder and depression, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from October 1973 to January 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the San Juan, Puerto Rico, Regional Office which denied service connection for bilateral hearing loss and service connection for depression (also claimed as sleeping problems due to hearing loss). In November 2015, the Board remanded the appeal to the Montgomery, Alabama, Regional Office (RO) for additional action.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Remand is required to ensure compliance with the Board's prior remand directives. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998).  

Remand is also necessary to obtain Social Security Administration (SSA) records. VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA. Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  Other directives are as below and the matter is REMANDED for the following action.
 
1.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed hearing loss, depression and/or sleep disorder that is not already in VA's possession. Specifically request authorization to obtain:

*Sleep study results from the University of Alabama-Birmingham, as the Veteran's VA treatment records and VA Form 9 reflect that he had been scheduled for a sleep disorder study.

2.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the decision for incorporation into the record.  

3.  The Board's November 2015 Remand directed that a full report of the Veteran's December 15, 2008, audiogram at the Birmingham VA Medical Center (VAMC) should be associated with his file. The record included from the Veteran's December 15, 2008, VA audiology consult does not include audiometric test results from that date. Those results, including puretone thresholds and speech recognition scores, should be associated with the Veteran's file.

4.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any identified sleep disorder and if present to determine its etiology, TO INCLUDE WHETHER IT IS PART OF OR SEPARATE FROM ANY MENTAL DISORDER THAT MAY BE SERVICE-CONNECTED AS A RESULT OF ANY DEVELOPMENT ACCOMPLISHED AS A RESULT OF THIS REMAND. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner's attention is drawn to the following:

*April 2011 VA treatment record stating diagnoses of:  obstructive sleep apnea; nocturnal behaviors:  NREM parasomnia, REM behavior disorder, vs post arousal behaviors; nocturnal GERD; excessive sleepiness-likely from primary sleep disorder, cannot rule-out hypersomnia or narcolepsy. VBMS entry 12/8/2015 containing Birmingham VAMC records, p. 175.

*June 2013, May 2015, and June 2015 VA treatment records stating diagnoses of sleep disturbance, sleep apnea, and unspecified sleep disturbance. VBMS entry 12/8/2015 containing Birmingham VAMC records, p. 2, 20, 98.

The examiner should address the following:

a.  whether any identified sleep disorder had its onset during active service and/or otherwise originated during active service.

b.  whether any identified sleep disorder was caused by the Veteran's service-connected disabilities.

c.  whether identified sleep disorder was aggravated (increased in severity beyond its natural progression) by the Veteran's service-connected disabilities.

Service connection is now in effect for right ear hearing loss and tinnitus.

5.  Readjudicate the issues on appeal. IF SERVICE CONNECTION FOR A DEPRESSIVE DISORDER IS GRANTED ON REMAND, SEPARATELY adjudicate the issue of whether service connection may be granted for a sleep disorder, secondary to any service connected mental disorder. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


